DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 08/10/2022. Claim 1 has been amended; claims 13, 14, 22-35, 37 and 38 are canceled; and new claims 40 and 41 have been added. Therefore, claims 1-12,15-21, 36 and 39-41 are currently pending in this application.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claim 40 is rejected under 35 U.S.C.103 as being unpatentable over
Minen 102015000040968 (priority document of WO 2017/021323).
Regarding Minen, it is worth noting that the machine translation (ITUB20152709) of the priority document (102015000040968) is also used in this office-action.    
Regarding claim 40, Minen teaches the following claimed limitations: a motion system comprising: a carriage disposed in a working volume (see fig.1, label ‘12’: e.g. a system for simulating the driving of a land vehicle; wherein the system comprises a mobile platform, label ‘12’, which corresponds to a carriage disposed in a working volume); a primary motion system comprising a plurality of cable drives disposed around the working volume, there being a flexible cable extending from each cable drive to the carriage, whereby the carriage is translatable in two or more degrees of freedom with respect to a reference frame (see fig.1, labels ’18, ‘20’, ‘21’: e.g. the system comprises a movement means, ‘label ‘18’, which corresponds to the primary motion system; and wherein the movement means comprises a plurality actuation members [i.e. cable drives] and flexible cables; wherein each cable extends from its respective actuation member to the mobile platform; and thereby the above arrangement causes the mobile platform [i.e. the carriage] to translate in two or more degrees of freedom with respect to a reference frame. In this regard, a stationary component—such as the environment in which the base platform [label ‘11’], or the flat support surface [see label ‘19’], is fixed corresponds to the reference frame. The above interpretation is consistent with the specification; see the last paragraph on page 9 of the specification); and a secondary motion system extending between the carriage and a payload to support the payload with respect to the carriage, whereby the payload is movable in one or more further degrees of freedom with respect to the reference frame (fig.1, labels ‘14’ , ‘17’ , ‘28’: e.g. the system also comprises a kinematic mechanism [i.e. a secondary motion system], label ‘14’, that supports a frame, label ‘17’. The fame, label ‘17’,  represents a vehicle [i.e. a payload]. The above kinematic mechanism comprises  a plurality of actuators, each labeled ‘28’, and thereby moves frame ‘17’ [payload]  in one or more further degrees of freedom with respect to the reference frame). 
Although Minen does not explicitly describe that the motion platform (i.e. the carriage) is rotatable through at least 90° by operation of the cable drives, Minen teaches that the system is already configured to simulate the yaw of the vehicle; wherein the movement means (fig.1 label ‘18’) rotates, using the cable-pully mechanism (fig.1 labels ‘20’, ‘41’, ‘21’, ‘22’), the motion platform ( fig.1, label ‘12’) around the Z-axis, which is an axis orthogonal to the surface at which the mobile platform is positioned (see Page 6, lines 6-11). 
 	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made, to modify Minen system so that the system generates various yaw angles; such as, yaw angles that range from -1800 to 1800 in one or more degrees of increments, etc., so that the system would be able to generate one more motion scenarios that are pertinent to different types of vehicles and/or driving conditions.


●	Claims 1-12,15-21, 36, 39 and 41 are rejected under 35 U.S.C.103 as being unpatentable over Minen 102015000040968 (priority document of WO 2017/021323) 
in view of Murray 5,433,608. 
	Regarding claim 1, Minen teaches the following claimed limitations: a motion system comprising: a carriage disposed in a working volume (see fig.1, label ‘12’: e.g. 
a system for simulating the driving of a land vehicle; wherein the system comprises a mobile platform, label ‘12’, which corresponds to a carriage disposed in a working volume); a primary motion system comprising a plurality of cable drives disposed around the working volume, there being a flexible cable extending from each cable drive to the carriage, whereby the carriage is translatable in two or more degrees of freedom with respect to a reference frame (see fig.1, labels ’18, ‘20’, ‘21’: e.g. the system comprises a movement means, ‘label ‘18’, which corresponds to the primary motion system; and wherein the movement means comprises a plurality actuation members [i.e. cable drives] and flexible cables; wherein each cable extends from its respective actuation member to the mobile platform; and thereby the above arrangement causes the mobile platform [i.e. the carriage] to translate in two or more degrees of freedom with respect to a reference frame. In this regard, a stationary component—such as the environment in which the base platform [label ‘11’], or the flat support surface [see label ‘19’], is fixed corresponds to the reference frame. The above interpretation is consistent with the specification; see the last paragraph on page 9 of the specification); a secondary motion system extending between the carriage and a payload to support the payload with respect to the carriage, whereby the payload is movable in one or more further degrees of freedom with respect to the reference frame (fig.1, labels ‘14’ , ‘17’ , ‘28’: e.g. the system also comprises a kinematic mechanism [i.e. a secondary motion system], label ‘14’, that supports a frame, label ‘17’. The fame, label ‘17’,  represents a vehicle [i.e. a payload]. The above kinematic mechanism comprises  a plurality of actuators, each labeled ‘28’, and thereby moves frame ‘17’ [payload]  in one or more further degrees of freedom with respect to the reference frame); and a video display unit arranged to provide an occupant of the payload with a view of a simulated environment (Page 11, lines 13-15: e.g. the system already implements a screen [fig.1 label ‘15’] and a video projection device [fig.1 label ‘16’]; and thereby it displays a simulation scenario to the user/driver).
	Although Minen does not explicitly describe that the motion platform (i.e. the carriage) is rotatable through at least 90° by operation of the cable drives, Minen teaches that the system is already configured to simulate the yaw of the vehicle; wherein the movement means (fig.1 label ‘18’) rotates, using the cable-pully mechanism (fig.1 labels ‘20’, ‘41’, ‘21’, ‘22’), the motion platform ( fig.1, label ‘12’) around the Z-axis, which an axis orthogonal to the surface at which the mobile platform is positioned (see Page 6, lines 6-11). 
 	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made, to modify Minen system so that the system generates various yaw angles; such as, yaw angles that range from -1800 to 1800 in one or more degrees of increments, etc., so that the system would be able to generate one more motion scenarios that are pertinent to different types of vehicles and/or driving conditions.
  	Minen does not teach, an auxiliary motion system that is mechanically independent from the primary motion system; and the video display unit is movable by the auxiliary motion system.

	However, Murray discloses a motion simulating system, wherein the simulation system comprises (i) a primary motion system where a trainee is positioned (FIG 7, label ‘35’), and also (ii) an auxiliary motion system (FIG 7, label ‘38’) that is mechanically independent from the primary system; and wherein the auxiliary system comprises a display system (FIG 7, label ‘37’) that displays simulated scenes to the trainee, wherein display is movable by the auxiliary motion system; and the system also implements a computer system (FIG 15) that controls each of the primary and auxiliary systems, such that the auxiliary system (FIG 7, label ‘38’) tracks or follows the motion of  the primary system while maintaining the display (FIG 7, label ‘37’) in front of the occupant (FIG 7, label ‘36’) who is positioned in the primary system (col.3, lines 12-34; col.15, lines 19-47 and also see claims 1 and 2).   
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Minen in view of Murray; for example, by incorporating an additional mechanically independent motion platform, wherein the additional motion platform incorporates a display system for displaying simulated scenes to the user; and wherein the computer system is further upgraded to move the additional motion platform (auxiliary motion system) in a coordinated manner with respect to the primary and secondary motion platforms, so that the location of the user’s eye point position relative to the center of the display is substantially constant, etc., and thereby the modified system provides the user with a wide field of view during the simulation, so that the user would have a more realistic driving experience.    
Minen in view of Murray teaches the claimed limitations as discussed above. Minen further teaches:  
	Regarding claim 2, a bed supporting the carriage, the bed extending in each direction in which the carriage is translatable by the primary motion system (see fig.1, label ’11 or label ‘19’: e.g. the base platform, label ‘11’, or the flat support surface, label ‘19’, corresponds to the bed; and wherein it extends in each direction in which the mobile platform (i.e. the carriage) is translatable by the primary motion system), 
	Regarding claim 3, wherein the bed has a planar upper surface on which the carriage is supported (fig.1, label ’11 or label ‘19’: e.g. the above bed already has a planar upper surface on which the carriage is supported),
	Regarding claim 4, wherein a planar upper surface of the bed is horizontal (see fig.1, label ‘11’ or label ‘19’: e.g. the planar upper surface of the bed is already horizontal),  
	Regarding claim 5, wherein the bed is stationary in the reference frame (fig.1, label ‘11’ or label ‘19’: e.g. the bed is already stationary in the reference frame),  	Regarding claim 6, wherein the carriage is contactlessly supported by the bed (Page 9, lines 15-17 and Page 10, lines 2-3: e.g. the system comprises a sliding means [fig. 5, label ‘24’] that involves magnetic support bearings; and wherein this sliding means is implemented to keep the mobile platform [fig. 5, label ‘12’] in suspension on the base platform [fig. 5, label ‘11’]. It is worth noting that a magnetic bearing typically supports a load using magnetic levitation).  
	Regarding claim 7, Minen in view of Murray teaches the claimed limitations as discussed above per claim.
	 Although Minen does not explicitly describe that there are five or more of the cable drives, Minen already teaches an implementation that involves at least four cable drives (see fig.3, wherein at least four actuation members, each labeled ‘21’, are implemented; and wherein the actuation members correspond to the cable drives). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Minen’s implementation; for example, by incorporating one or more additional actuation member and cable arrangements to the system, in order to provide further translational movement in one or more additional directions, so that the simulation system would be able to easily simulate various types of driving scenarios. 
	Minen in view of Murray teaches the claimed limitations as discussed above per claim 1. Minen further teaches:  
	Regarding claim 8, wherein there is a configuration of the carriage in which at least one of the cables is wound against the carriage in a first rotational direction and another of the cables is wound against the carriage in a second rotational direction, by virtue of which the carriage is rotatable by operation of the cable drives (e.g. see fig.1 or fig.3, labels ’12’, ’20’ and ‘21’: e.g. the base platform, label ‘11’, comprises four corners; wherein each corner has an actuation member [label ‘21’] involving a pulley [label ‘41’] and a cable [label ‘20’]; and wherein: (i) at least one of the cables is wound on the mobile platform [label ‘12’], which is the carriage, in a first rotational direction, and (ii) another of the cables is wound on the mobile platform [carriage] in a second rotational direction; and thereby the carriage is caused to rotate by operation of the actuation members, which are the cable drives),
	Regarding claim 9, wherein an axis about which the carriage is rotatable by the cable drives is perpendicular to two of the degrees of freedom in which the carriage is translatable by the cable drives (see fig.1or fig.3, labels ’12’, ’20’ and ‘21’: e.g. given the arrangement discussed per claim 8 above, the base platform involves at least four corners, and wherein a cable extending from each corner is wound on the mobile platform [carriage]. Accordingly, the axis about which the carriage is rotatable by the cable drives is perpendicular to two of the degrees of freedom in which the carriage is translatable by the cable drives),
	Regarding claim 10, wherein in the configuration, the one of the cables and the other of the cables are each wound around the carriage by at least 900 (e.g. see fig.1 or fig.3, labels ’12’, ’20’ and ‘21’ and Page 7, lines 13-15: e.g. as already discussed above per claim 8, the base platform involves at least four corners, and wherein a cable extending from each corner is wound on the mobile platform [carriage]. Accordingly, there is already a configuration wherein one of the cables and the other of the cables are each wound around the carriage by at least 900), 
	Regarding claim 11, wherein in the configuration all of the cables of the cable drives are wound around the carriage by at least 900 (see fig.1 or fig.3, labels ’12’, ’20’ and ‘21’ and Page 7, lines 13-15: e.g. as already discussed above per claim 8, the base platform involves at least four corners, and wherein a cable extending from each corner is wound on the mobile platform [carriage]. Accordingly, there is already a configuration wherein all of the cables of the cable drives are wound around the carriage by at least 900),
	Regarding claim 12, wherein the secondary motion system comprises a plurality of linear actuators extending between the carriage and the payload (fig.1, labels ‘12’, ‘14’, ’17’ and ‘28’; and also Page 10, lines 4-11: e.g. the kinematic mechanism, label ‘14’, which corresponds to the secondary motion system, already comprises a plurality of liner actuators, each labeled ‘28’; and wherein the linear actuators extend between the mobile platform [carriage] and the frame, label ‘17’, that represents the vehicle [payload]),
	Regarding claim 15, wherein the secondary motion system is capable of causing the payload to translate with respect to the reference frame in a degree of freedom 
different from the translational degrees of freedom provided by the primary motion system (fig.1, labels ‘12’, ‘14’, ’17’ and ‘28’ and Page 10, lines 7-11: e.g. the kinematic mechanism [label ‘14’], which corresponds to the secondary motion system, is already capable of moving the frame [‘label ‘17’], which is the payload, in all six degrees of freedom. Accordingly, the secondary motion system is capable of causing the payload to translate with respect to the reference frame in a degree of freedom different from the translational degrees of freedom provided by the primary motion system), 
Regarding claim 16, wherein the secondary motion system is capable of causing the payload to rotate with respect to the reference frame in each rotational degree of freedom not provided by the primary motion system (fig.1, labels ‘12’, ‘14’, ’17’ and ‘28’ and Page 10, lines 7-11: e.g. kinematic mechanism [label ‘14’], which corresponds to the secondary motion system, is already capable of moving the frame [‘label ‘17’], which is the payload, in all six degrees of freedom. Accordingly, the secondary motion system is capable of causing the payload to rotate with respect to the reference frame in each rotational degree of freedom not provided by the primary motion system), 
Regarding claim 17, wherein the motion system is a motion simulator for simulating a motion of a vehicle and the payload comprises a vehicle cockpit (Page 3, lines 1-6 and Page 5, lines 12-16: e.g. the simulator simulates the motion of a land vehicle; and wherein the frame [label ‘17’], which corresponds to the payload, already involves an interior of part of a vehicle that comprises a seat for the driver, a steering wheel, etc. Accordingly, the motion system is a motion simulator for simulating a motion of a vehicle and the payload comprises a vehicle cockpit), 
Regarding claim 18, wherein the primary motion system provides motion of the vehicle cockpit in surge and sway, and the secondary motion system provides motion of the vehicle cockpit in roll, pitch and heave (fig.1, labels ‘14’, ’17’, ‘18’; Page 6, lines 6-11 and also Page 10, lines 7-11: e.g. the movement means [label ‘18’], which corresponds to the primary motion subsystem, already moves the frame [label ‘17’] in: (i) forward and backward direction, and also (ii) left and right direction. Accordingly, the primary motion system provides motion of the vehicle cockpit in surge and sway. The kinematic system [label ‘18’], which corresponds to the secondary motion system, moves the frame [label ‘17’] in all six degrees of freedom. Accordingly, the secondary motion system provides motion of the vehicle cockpit in roll, pitch and heave), 
Regarding claim 19, wherein the primary motion system provides motion of the vehicle cockpit in yaw (Page 6, lines 6-11: e.g. the movement means [label ‘18’], which corresponds to the primary motion system, already provides motion of the vehicle in yaw),
Regarding claim 20, the processor is configured to coordinate operation of the cable drives to maintain the cables in tension as the carriage is moved (see Page 7, lines 5-12; Page 12, lines 1-9 and Page 14, 5-10: e.g. the system implements a processing and control device, which manages and controls actuating elements of the cables, in order to maintain correct tension of the cables during movement of the mobile platform [i.e. carriage]).
Regarding claim 21, Minen in view of Murray teaches the claimed limitations as discussed per claim 1. Although Minen does not explicitly describe “means for preloading the cables independently of the cable drives”, the above claim does not positively specify the means implied for preloading the cables (i.e. the claim broadly encompasses a manual operation, where a user preloading the cables independently of the cable drives).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the arrangement of Minen; for example, by allowing a user (e.g. a simulator operator, etc.) to manually preload the cables on the actuator members [i.e. cable drives], wherein the user also checks the proper tensioning of the cables, etc., in order minimize the potential to encounter problems during operation (e.g. operational problems due to excessive slackening of one or more of the cables, etc.); so that the reliability of the system is improved.    
Regarding claim 36, Minen in view of Murray teaches the claimed limitations as discussed per claim 1.
	Minen further teaches, wherein each cable drive comprises a reel around which the respective cable is wound and a motor for driving the reel to rotate (fig.1, labels ‘21’, ‘41’ and ‘22’: e.g. each actuating member [cable drive] already comprises a pulley [reel] around which the respective cable is wound; and also a motor [label ‘22’ for driving the reel to rotate).
Regarding claim 39, Minen in view of Murray teaches the claimed limitations as discussed per claim 1.
Although Murray, per the arrangement discussed in FIG 7, does not explicitly teach that “the auxiliary motion system is suspended from a ceiling or walls”, this limitation is directed to an alternative way to mechanically separate the auxiliary system from the primary system. 
In this regard, Murray already describes an exemplary implementation where the auxiliary motion system is mechanically independent from the primary motion system even though both systems are positioned on the ground (FIG 7, labels ‘35’ and ‘38’).
Murray further teaches at least one alternative arrangement wherein the auxiliary motion system is attached to walls or a ceiling (col.8, lines 6-27).   
Accordingly, given such alternative arrangement for mounting the auxiliary motion system to walls or a ceiling (while it is still mechanically independent from the primary motion system), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Minen‘s system discussed per FIG 7; for example, by incorporating an alternative arrangement to position the auxiliary motion platform on the wall(s) or a ceiling (i.e. as an alternative option to placing it on the floor), so that the user would save floor space particularly when the simulator is installed in an area where floor space is limited.  
Regarding claim 41, Minen teaches the following claimed limitations: a motion system comprising: a carriage disposed in a working volume (see fig.1, label ‘12’: e.g. a system for simulating the driving of a land vehicle; wherein the system comprises a mobile platform, label ‘12’, which corresponds to a carriage disposed in a working volume); a primary motion system comprising a plurality of cable drives disposed around the working volume, there being a flexible cable extending from each cable drive to the carriage, whereby the carriage is translatable in two or more degrees of freedom with respect to a reference frame (fig.1, labels ’18, ‘20’, ‘21’: e.g. the system comprises a movement means, ‘label ‘18’, which corresponds to the primary motion system; and wherein the movement means comprises a plurality actuation members [i.e. cable drives] and flexible cables; wherein each cable extends from its respective actuation member to the mobile platform; and thereby the above arrangement causes the mobile platform [i.e. the carriage] to translate in two or more degrees of freedom with respect to a reference frame. In this regard, a stationary component—such as the environment in which the base platform [label ‘11’], or the flat support surface [see label ‘19’], is fixed corresponds to the reference frame. The above interpretation is consistent with the specification; see the last paragraph on page 9 of the specification.); a secondary motion system extending between the carriage and a payload to support the payload with respect to the carriage, whereby the payload is movable in one or more further degrees of freedom with respect to the reference frame (fig.1, labels ‘14’ , ‘17’ , ‘28’: e.g. the system also comprises a kinematic mechanism [i.e. a secondary motion system], label ‘14’, that supports a frame, label ‘17’. The fame, label ‘17’,  represents a vehicle [i.e. a payload]. The above kinematic mechanism comprises  a plurality of actuators, each labeled ‘28’, and thereby moves frame ‘17’ [payload]  in one or more further degrees of freedom with respect to the reference frame); and a video display unit arranged to provide an occupant of the payload with a view of a simulated environment (Page 11, lines 13-15: e.g. the system already implements a screen [fig.1 label ‘15’] and a video projection device [fig.1 label ‘16’]; and thereby it displays a simulation scenario to the user/driver); wherein there is a configuration of the carriage in which at least one of the cables is wound against the carriage in a first rotational direction and another of the cables is wound against the carriage in a second rotational direction, by virtue of which the carriage is rotatable by operation of the cable drives and, in the configuration, the one of the cables and the other of the cables are each wound around the carriage by at least 90° (see fig.1 or fig.3, labels ’12’, ’20’ and ‘21’: e.g. the base platform, label ‘11’, comprises four corners in the form of a rectangular shape; wherein each corner has an actuation member [label ‘21’] involving a pulley [label ‘41’] and a cable [label ‘20’]; and wherein: (i) at least one of the cables is wound on the mobile platform [label ‘12’], which is the carriage, in a first rotational direction, and (ii) another of the cables is wound on the mobile platform [carriage] in a second rotational direction; and thereby, the carriage is caused to rotate by operation of the actuation members—which are the cable drives; and furthermore, the arrangements of the cables as indicated in parts (i) and (ii) the cables wound around the carriage by at least 90°).
	Minen does not teach, an auxiliary motion system that is mechanically independent from the primary motion system; and the video display unit is movable by the auxiliary motion system.
However, Murray discloses a motion simulating system, wherein the simulation system comprises (i) a primary motion system where a trainee is positioned (FIG 7, label ‘35’), and also (ii) an auxiliary motion system (FIG 7, label ‘38’) that is mechanically independent from the primary system; and wherein the auxiliary system comprises a display system (FIG 7, label ‘37’) that displays simulated scenes to the trainee, wherein display is movable by the auxiliary motion system; and the system also implements a computer system (FIG 15) that controls each of the primary and auxiliary systems, such that the auxiliary system (FIG 7, label ‘38’) tracks or follows the motion of  the primary system while maintaining the display (FIG 7, label ‘37’) in front of the occupant (FIG 7, label ‘36’) who is positioned in the primary system (col.3, lines 12-34; col.15, lines 19-47 and also see claims 1 and 2).   
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Minen in view of Murray; for example, by incorporating an additional mechanically independent motion platform, wherein the additional motion platform incorporates a display system for displaying simulated scenes to the user; and wherein the computer system is further upgraded to move the additional motion platform (auxiliary motion system) in a coordinated manner with respect to the primary and secondary motion platforms, so that the location of the user’s eye point position relative to the center of the display is substantially constant, etc., and thereby the modified system provides the user with a wide field of view during the simulation, so that the user would have a more realistic driving experience.    
Response to Arguments.
5.	Applicant’s arguments have been fully considered (the arguments filed on 08/10/2022). The arguments are directed to the limitation added via the current amendment, such as the limitation that requires the carriage to be “rotatable through at least 900 by operation of the cable drives”. Particularly, while citing some sections and figures from the cited reference(s), Applicant is asserting that the prior art of record does not teach or suggest the amendment. 
	Firstly, it is worth to note that new ground of rejection, namely an obviousness analysis, is presented in this current office-action due to the above amendment. Consequently, the current obviousness analysis already addresses Applicant’s arguments directed to the limitation in question. Nevertheless, the following brief analysis is presented in order to demonstrate the reasons as to why the limitation above is obvious over the teaching of Minen. 
It is true that that Minen does not explicitly mention that the mobile platform (fig.1 label ‘12’), which represents the carriage, is “rotatable through at least 900” by operation of the cable drives. However, this does not necessarily imply that Minen’s system is incapable of rotating (or cannot be configured to rotate) the mobile-platform by 900 or more. Particularly, as already pointed out with respect to claim 1, Minen teaches that the system is already configured to simulate the yaw of the vehicle, wherein the movement means (fig.1 label ‘18’) rotates, using the cable-pully mechanism (fig.1 labels ‘20’, ‘41’, ‘21’, ‘22’), the motion-platform around the Z-axis, which an axis orthogonal (perpendicular) to the surface at which the mobile platform is positioned (see Page 6, lines 6-11). 
	Moreover, it is a common knowledge—at least in the field of mechanics—that the yaw angle generally ranges from -1800 to 1800.
 	Accordingly, given such teaching of the prior art, a person skilled in the art would be motivated to modify Minen’s system so that the system further generates various yaw angles; such as, yaw angles that range from -1800 to 1800 in one or more degrees of increments, etc., so that the system would be able to generate one more motion scenarios that are pertinent to different types of vehicles and/or driving conditions (also see MPEP 2141, emphasis added), 
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id . In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.

Thus, the observations above demonstrate that the limitation, “the carriage is translatable in two or more degrees of freedom with respect to a reference frame and rotatable through at least 90° by operation of the cable drives”, is obvious over the prior art of record.  
Secondly, the Office presents the following responses regarding some misconceptions noted in the current argument. For instance, regarding Minen, Applicant asserts that “figures of Minen illustrate the mobile platform being . . . minimally moveable in the rotational Z direction . . .  Minen discloses a system comprising a frame 17 that is capable of rotating by only small angles around the Z axis” (emphasis added). 
However, the above appears to be a subjective assumption that lacks evidence since Minen does not necessarily indicate that the rotation of the mobile-platform about the Z-axis is limited to “small angles” (or the motion-platform is “minimally moveable in the rotational Z direction”). Particularly, nether the description nor the figures support Applicant’s assumptions. Consequently, Applicant’s arguments are not valid.
Similarly, regarding the newly added claim (e.g. claim 41), Applicant asserts that Minen does not teach the limitation, “configuration of the carriage in which at least one of the cables is wound against the carriage in a first rotational direction and another of the cables is wound against the carriage in a second rotational direction, by virtue of which the carriage is rotatable by operation of the cable drives and, in the configuration, the one of the cables and the other of the cables are each wound around the carriage by at least 900”.
However, Applicant’s arguments in this regard are also not persuasive. Particularly, as previously discussed with respect to claims 8-11, Minen does teach the above claimed limitations. The Office presents below the following figure, which is a modified version of fig.1 of Minen, in order to illustrate Minen’s teaching regarding the above limitations. 


    PNG
    media_image1.png
    699
    1010
    media_image1.png
    Greyscale
 
Thus, as evident from the above figure, the base platform (label ‘11’) comprises four corners in the form of a rectangular shape; and wherein each corner has an actuation member (label ‘21’) involving a pulley (label ‘41’) and a cable (label ‘20’). In this configuration, at least the cable that is emerging from the pully mechanism designated as “A” is wound on the mobile-platform (label ‘12’), which is the carriage, in a first rotational direction (e.g. clockwise direction), and the cable emerging from the pully 
mechanism designated as “B” is wound on the mobile-platform in a second rotational direction (e.g. counterclockwise); and thereby, the cables above are wound around the mobile-platform—the carriage—by at least 90°. 
In this regard, Applicant has not negated the above fact, which a person skilled in the art readily recognizes based on the teaching of Minen. Consequently, Applicant’s arguments are not persuasive.
Thus, at least for the reasons discussed above, the Office concludes that the current claims are obvious over the prior art.
Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715